Citation Nr: 0838082	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-39 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The matter was previously before the Board in March 2007, at 
which time the matter was remanded for notice and additional 
development.  Notice was provided and all development has 
been completed.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
major depressive disorder associated with Non-Hodgkin's 
Lymphoma with residual anemia, rated as 10 percent disabling; 
and Non-Hodgkin's Lymphoma with residual anemia, rated as 10 
percent disabling, for a 20 percent total disability rating.

2.  The veteran has a 10th grade education, last worked in 
2003 making cabinets, and had a career as an electrician.

3.  The veteran's service-connected disabilities, standing 
alone, do not preclude all forms of substantially gainful 
employment consistent with his educational background and 
occupational experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total "basket 
case" before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include major depressive disorder associated with Non-
Hodgkin's Lymphoma with residual anemia, rated as 10 percent 
disabling; and Non-Hodgkin's Lymphoma with residual anemia, 
rated as 10 percent disabling.

The veteran had been awarded a 100 percent rating for Non-
Hodgkin's Lymphoma while it was active or in treatment.

At this time, the veteran's combined disability evaluation is 
20 percent.  See 38 C.F.R. § 4.25, Table I.  As the veteran 
does not meet the schedular prerequisites for assignment of a 
total rating for compensation purposes, he can only be 
granted a total rating if it is shown that his service-
connected disabilities, when considered in light of his 
education and occupational experience, render him unable to 
obtain or retain substantially gainful employment.  See 38 
C.F.R. § 4.16(b).

The veteran argues that he is unable to work due to his 
service connected physical and mental disabilities at this 
time. 

The veteran had a VA examination in May 2008.  The examiner 
reviewed the claims file.  The exam report shows that the 
veteran's nonservice-connected degenerative arthritis 
moderately affects his activities of daily living, such as 
chores and exercise.  The exam also shows that the veteran's 
Non-Hodgkin's Lymphoma is in remission and has no affect on 
the veteran's activities of daily living.  

Other conditions not affecting the veteran's activities of 
daily living include the veteran's nonservice-connected 
hypertension, coronary artery disease, peripheral vascular 
disease, and GERD.  The examiner indicated that the veteran's 
Non-Hodgkin's Lymphoma should not prevent the veteran from 
performing some type of sedentary work.  The examiner stated 
that the veteran has slight limitation of activity, providing 
evidence against this claim.  The veteran showed no symptoms 
at rest, but ordinary moderate physical activity results in 
cardiac symptoms, such as fatigue, dyspnea, etc.  

The veteran had a VA examination in June 2008 for his 
service-connected depression.  The examiner noted that the 
medical symptoms in the year prior included chronic neck, 
back and hand pain; decreased function of hands; decreased 
hearing; shortness of breath on exertion; and muscle spasms 
of the feet.  The psychiatric symptoms included depressed 
mood most days; hopelessness; and intense frustration with 
his decreased ability to work and hearing problems.  The 
examiner stated that the veteran is frequently angry or 
irritable when his hand pain limits his ability to garden and 
do carpentry.  The opinion stated that the veteran's symptoms 
of his psychological disorder have worsened primarily due to 
decreased ability to work due to physical limitations caused 
by cancer and arthritis.

A VA exam dated November 2003 indicates that the claims file 
was reviewed and shows that the veteran admitted to working 
with his son constructing cabinets.  The history also states 
that the veteran worked for 21 years offshore as an 
electrician for the Marines.  He also worked as an 
electrician onshore.  

The Social Security Administration (SSA) decision on the 
veteran's employment status, dated September 2001, indicates 
that the veteran has a 10th grade education and past relevant 
work as an electrician.  SSA granted disability benefits 
based upon the veteran's inability to be gainfully employed 
due to service-connected and, importantly, his nonservice-
connected disabilities.  

The Board points out that while it is permissible for Social 
Security to consider both the veteran's service-connected and 
nonservice-connected disorders, the Board may not.  In this 
regard, it is noted that the Court has held that SSA 
decisions are not controlling for VA purposes.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

The Board finds that the veteran's May 2008 VA examination, 
as well as the June 2008 examination, are highly probative 
against the veteran's claim.  The exams indicate that the 
primary reason that the veteran has difficulties working is 
his degenerative arthritis.  The May 2008 examiner found 
little affect on the veteran's activities of daily living as 
a result of his Non-Hodgkin's Lymphoma.  The June 2008 
examiner stated that the veteran's inability to work caused 
his depression symptoms to worsen, as opposed to the 
depression hindering the veteran's ability to work.

The May 2008 VA examiner indicated that the veteran is 
capable of sedentary employment.  

The records have indicated that the veteran has engaged in 
some gardening and carpentry.  In any event, assuming the 
veteran can not work (as SSA has found), the Board finds that 
the service-connected disabilities, standing alone, have not 
caused the veteran to be unable to work.   

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the appeal is denied.

The Board, after considering the entire record is persuaded 
that the veteran is able to perform some form of sedentary 
job.  His disability picture is not so unusual or exceptional 
as to render impractical the application of the regular 
schedular standards for determining entitlement to TDIU.  
Accordingly, the claim for TDIU, on an extra-schedular basis 
must be denied.
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in March 2007 that fully addressed all notice 
elements.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in August 
2008 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, SSA records, and private medical records.  
The veteran was afforded a VA medical examination in May and 
June 2008.  The Board remanded this case to insure all 
necessary evidence was obtained.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


